Citation Nr: 1027720	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  03-36 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the neck 
and back. 

2.  Entitlement to service connection for a disability manifested 
by memory problems. 

3.  Entitlement to service connection for bilateral hip pain. 

4.  Entitlement to service connection for a disability manifested 
by sharp pain in the left leg. 

5.  Entitlement to service connection for prostatitis. 

6.  Entitlement to service connection for skin wrinkles of the 
bilateral hips.

7.  Entitlement to service connection for residuals of a right 
wrist injury with tenosynovitis and a ganglion cyst. 

8.  Entitlement to service connection for carpal tunnel syndrome 
of the thumb.

9.  Entitlement to service connection for a left foot disability 
manifested by swelling, callous formation, scarring, plantar 
warts and an abrasion. 

10.  Entitlement to service connection for urticaria of the lip.

11.  Entitlement to service connection for cellulitis of the jaw. 

12.  Entitlement to service connection for external otitis. 

13.  Entitlement to service connection for tinnitus.

14.  Entitlement to service connection for vertigo.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to April 1971. 

The claims for service connection for arthritis of the neck and 
back and a disability manifested by memory problems were 
previously before the Board of Veterans' Appeals (hereinafter 
Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (hereinafter VA) Regional Office 
in Winston-Salem, North Carolina, (hereinafter RO).  These claims 
were remanded by the Board for additional development in July 
2006 and January 2009 and are now ready for appellate review.  In 
April 2006, a hearing was held before the Veterans Law Judge 
signing this document, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).  

Concurrently with the development of the two issues discussed 
above post remand, the veteran perfected additional appeals with 
respect to the denials of service connection for bilateral hip 
pain, sharp pain in the left leg, prostatitis, skin wrinkles of 
the bilateral hips, residuals of a right wrist injury with 
tenosynovitis and a ganglion cyst, carpal tunnel syndrome of the 
thumb, a left foot disability manifested by swelling, callous 
formation, scarring, plantar warts and an abrasion, urticaria of 
the lip, cellulitis of the jaw, external otitis, tinnitus, and 
vertigo.  These issues require additional development and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Arthritis of the neck or back is not shown in service or to a 
compensable degree within one year thereof. 

2.  There is no competent evidence linking a current disability 
associated with arthritis of the neck and back and an inservice 
event, symptomatology, or pathology. 

3.  There is no competent evidence linking a current disability 
manifested by memory problems to service. 




CONCLUSIONS OF LAW

1.  Arthritis of the neck or back was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113,  5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 
 
2.  A disability manifested by memory problems was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A 5107 
(West 2002); 38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled with 
respect to the claims adjudicated below by letters dated in March 
2002 and July 2002 prior to initial adjudication that informed 
the appellant of the information and evidence necessary to 
prevail in these claims.  

As for the duty to assist, the service treatment and personnel 
reports have been obtained as have VA and private clinical 
reports.  With respect to the service treatment reports, the 
record reflects that, as requested by Board remand, the search 
for these records included a specific request that the search 
include an attempt to obtain any clinical/inpatient/hospital 
records for the veteran at Fort Bragg/Womack Army Hospital 
between July 1, 1969, and June 30, 1970, for head, neck/back 
trauma (See March 20, 1999, VA Request for Information).  The 
record also reflects reports from VA examinations in November 
2006 and June 2008 that contain sufficient clinical findings, to 
include medical opinions as to the relationship between a 
disability manifested by memory problems and arthritis of the 
neck and back, respectively, to equitably adjudicate the claims 
for service connection for these disabilities.  

With respect to the veteran's May 2010 response listing the name 
and phone number of an individual who he asserts can corroborate 
an in-service assault on him, the Board notes that that the duty 
to assist is not a "one way street," and that the veteran 
cannot "passively wait" for the assistance of the VA in all 
circumstances.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In this case, it is unclear why the veteran could not contact the 
individual referenced in his May 2010 statement by way of written 
communication to provide a corroborative statement if, as the 
veteran reported in this statement, it would make him too 
"nervous" to contact him by phone.  Review of the evidence as 
discussed below does not suggest that the additional delay in the 
adjudication of the claim for service connection for a disability 
manifested by memory problems, already the subject of two Board 
remands, would be justified by a remand to contact the individual 
identified in the May 2010 statement, as there is nothing in the 
record to suggest that this individual could provide the type of 
evidence or statement that could result in a grant of service 
connection for the veteran's claim for service connection for 
this disability.  As there is no otherwise no indication that 
there are additional records that need to be obtained that would 
assist in the adjudication of the claims for service connection 
for a disability manifested by memory problems and arthritis of 
thee neck and back, the duty to assist has been fulfilled with 
respect to these claims.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are some 
disabilities, including arthritis, for which service connection 
may be presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

The service treatment reports contain references to back pain in 
June 1970, September 1970 and January 1971 but dot reflect a 
diagnosed back disability.  No evidence of psychiatric or memory 
problems is demonstrated in the service treatment reports.  The 
reports from April 1971 separation examination and medical 
history collected at that time do not reflect a disability of the 
back or neck, to include arthritis, or a disability manifested by 
memory problems.  The service personnel records, to include his 
performance evaluations, do not reflect any evidence of the 
attack described by the veteran, or any problems with the 
completion of his duties thereafter as he has alleged.  

The post service record includes clinical reports dated in March 
1976 reflecting treatment for a "blackout" with "questionable 
difficulty with memory."  At that time, the veteran reported 
such problems with memory that he did not think he could go to 
school.  Depression was shown on a report from a visit to a VA 
mental hygiene clinic in March 2001, and April 2001 VA outpatient 
clinical report reflect a three month history of worsening neck 
pain.  It was reported that the pain was precipitated by exertion 
and the veteran's lifting of his grand children. 

At the April 2006 hearing before the undersigned, the veteran 
testified that he was "beaten up" during service in later 1969 
or early 1970 and that he has memory problems and problems with 
his neck and back as a result of these attacks.  He contended 
that he did not seek treatment after this assault during service 
due to embarrassment.  As requested in the July 2006 Board remand 
that followed this hearing, the veteran was afforded a VA 
psychiatric examination in November 2006 to determine if he had 
disability manifested by memory problems due to service.  This 
examination was documented to have been preceded by a review of 
the claims file, and following this review and examination of the 
veteran, the diagnosis was undifferentiated somatoform disorder, 
with the examiner concluding that it was "not as least as likely 
as not that the veteran's military experience is a significant 
contributor to his present mental disorder."  

In providing rationale for the above conclusion, the examiner in 
November 2006 pointed to evidence of coping problems prior to 
military service and said that it was "difficult" to link the 
alleged in-service attack to current problems with anxiety 
"without more documentation."  In this regard, the examiner 
noted that while the veteran asserted that he was disciplined by 
his commanding officers after suffering from memory problems due 
to being physically attacked, the service personnel records did 
not reflect this fact, and instead documented "very good" 
performance evaluations and indicated that the veteran expressed 
a desire to leave the service due to financial problems (review 
of the service personnel records are consistent with this 
summary).  The examiner noted also that the service personnel 
records did not substantiate the attack described by the veteran 
and that the service treatment reports did not reflect memory 
problems, even when specifically asked on his medical history 
form presented to him at service separation whether he had 
suffered from memory problems.  Finally, the examiner pointed to 
the veteran's complaint of memory problems following blackouts 
after service in March 1976, with no history at that time 
reported by the veteran of experiencing memory problems during 
service.  Review of the record does not otherwise reveal any 
competent medical evidence linking a disability manifested by 
memory problems to service.  

The veteran was also afforded the VA examination of his spine 
requested by Board remand in June 2008.  X-rays of the cervical 
spine showed minimal carotid calcifications and x-rays of the 
lumbar spine showed minimal osteophyte formation.  The diagnoses 
were limited range of neck motion with no pathologic diagnosis 
and lumbar osteoarthritis with osteophytes.  Following this 
examination and review of the claims files, the examiner stated 
without evidence in the claims filed regarding the alleged 
assault and motor vehicle accident described by the veteran, "it 
would be resorting to mere speculation" to connect the veteran's 
current neck and back problems to service.  In rendering this 
opinion, the examiner, while noting the January 1971 complaints 
of back pain, specially noted the medical history completed in 
April 1971 in connection with separation that revealed no back 
complaints.  The Board notes also that an examination of the left 
shoulder by VA in June 2008 resulted in a diagnosis of left 
shoulder arthritis, and it was again stated by the examiner that 
without any evidence to confirm an in-service assault or 
automobile accident, it would be "pure speculation," to link 
current left shoulder problems to service.  A review of the 
remaining evidence reveals no competent medical evidence linking 
a back or neck disability to service.  

As for the Veteran's assertions that he has arthritis of the neck 
and back and a disability manifested by memory problems as a 
result of service, to include the alleged physical assault 
therein, such assertions cannot be used to establish a claim as a 
layperson is not qualified to render a medical opinion regarding 
the etiology of disorders and disabilities.  Espiritu; cf. 
Jandreau.  As such, and given the lack of any competent evidence 
linking a back or neck disability or a disability manifest by 
memory loss to service, the claims for service connection for 
these disabilities must be denied.  Finally, in reaching these 
decisions, the Board considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claims for service connection for arthritis of the neck 
and back and a disability manifested by memory problems, the 
doctrine is not for application.  Gilbert, supra.  
 

ORDER

Entitlement to service connection for arthritis of the neck and 
back is denied.  

Entitlement to service connection for a disability manifested by 
memory problems is denied.  


REMAND

In his May 2008 substantive appeal perfecting his appeal with 
respect to the issues of entitlement to service connection for 
bilateral hip pain, sharp pain in the left leg, prostatitis, skin 
wrinkles of the bilateral hips, residuals of a right wrist injury 
with tenosynovitis and a ganglion cyst, carpal tunnel syndrome of 
the thumb, a left foot disability manifested by swelling, callous 
formation, scarring, plantar warts and an abrasion, urticaria of 
the lip, cellulitis of the jaw, external otitis, tinnitus, and 
vertigo, the veteran expressed a desire for VA examinations with 
respect to these claims.  As the service treatment reports 
reflect some potentially relevant treatment, the Board concludes 
that the requested VA examinations are necessary in this case in 
order to comply with the duty to assist provisions of the VCAA.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran is to be provided with VA 
examinations to determine whether he has 
bilateral hip pain, sharp pain in the left 
leg, prostatitis, skin wrinkles of the 
bilateral hips, residuals of a right wrist 
injury with tenosynovitis and a ganglion 
cyst, carpal tunnel syndrome of the thumb, 
a left foot disability manifested by 
swelling, callous formation, scarring, 
plantar warts and an abrasion, urticaria of 
the lip, cellulitis of the jaw, external 
otitis, tinnitus, or vertigo as a result of 
service.  The claims files should be 
provided to each examiner for review, to 
include the following relevant service 
treatment reports: 

1)  Hip complaints in June 1970 and 
September and 1970

2)  Complaints of leg cramps reported 
on the 
April 1971 separation examination and 
report of medical history

3)  Possible prostatitis in September 
1970

4)  Skin wrinkles of the buttocks in 
June 1970

5)  Multiple right wrist complaints, 
to include in December 1968 for a 
possible ganglion cyst and/or 
tenosynovitis

6)  Swelling in the left foot in 
November 1968 and December 1968 
diagnosed as callus formation and 
fibro-fatty scar tissue and a left 
foot abrasion in June 1970

7)  Urticaria of the lower lip in May 
in 1969 and swelling of the lips and 
jaw in January 1971 with an impression 
of cellulitis of the lower lip 

Based on the examinations and review of the 
clinical evidence, the examiners are to 
express opinions as to whether the veteran 
has bilateral hip pain, sharp pain in the 
left leg, prostatitis, skin wrinkles of the 
bilateral hips, residuals of a right wrist 
injury with tenosynovitis and a ganglion 
cyst, carpal tunnel syndrome of the thumb, 
a left foot disability manifested by 
swelling, callous formation, scarring, 
plantar warts and an abrasion, urticaria of 
the lip, cellulitis of the jaw, external 
otitis, tinnitus, or vertigo as a result of 
service

2.  Following the above, the record should 
be reviewed  and the claims that have been 
remanded readjudicated.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran in connection with these 
claims, the Veteran and his representative 
must be provided a supplemental statement 
of the case and an appropriate period of 
time must be allowed for response.  
Thereafter, the case must be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


